             Case 1:19-cv-01359 Document 1 Filed 05/10/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Chester W. Nosal
Natascha D. Nosal
679 Hermitage Circle
Palm Beach Gardens, FL 33410

       Requestor-Plaintiffs,                         May 10, 2019

       v.                                            Case No. 19-cv-1359

Steven Mnuchin, Secretary
U.S. Department of Treasury
1500 Pennsylvania Avenue NW
Washington, DC 20220

       Respondent Agency-Defendant.


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                 TO OBTAIN RECORDS UNDER
            THE FREEDOM OF INFORMATION ACT

       1. This is action under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, for

injunctive and other appropriate relief and seeking the disclosure of agency records pertaining to

Plaintiffs, Chester M. Nosal and Natascha Nosal (“Nosal” or “Nosals” or “requesters”),

improperly withheld from them by the U.S. Department of Treasury’s Internal Revenue Service

(“IRS” or “agency”).

                               I. JURISDICTION AND VENUE

       2. This Court has subject matter jurisdiction over this matter and personal jurisdiction

over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This Court also has jurisdiction over this

action pursuant to 28 U.S.C. § 1331. Venue lies in the district under 5 U.S.C. § 552(a)(4)(B).

                                          II. PARTIES

       3. Plaintiffs are U.S. Citizens and residents of Palm Beach Gardens, Florida.
             Case 1:19-cv-01359 Document 1 Filed 05/10/19 Page 2 of 5



       4. Defendant is a Federal Agency within the meaning of 5 U.S.C. § 552(f).

                                 III. STATEMENT OF FACTS

       5. On January 23, 2019, the Nosals submitted a FOIA request to the IRS requesting a

large number of records believed to be in the possession of the IRS, and offered to pay copying

costs up to $2,000.00 (Two Thousand Dollars) without further authorization. These records

concern the whistle-blower claims made against the Nosals. The request also included affidavits

by both plaintiffs asserting that they were seeking information regarding their own tax records.

(Attachment A.)

       6. The following records were requested:

               a. Whistle-blower Claim: Whistle-blower claims and Form 211s related to

               alleged violations of the tax law by Chester W. Nosal, Taxpayer Identification No.

               XXX-XX-5865; and/or Natascha Nosal (f/k/a Natascha Danielle Fasnakis),

               Taxpayer Identification No. XXX-XX-7266.

               b. 1099 Forms: 1099s filed with the IRS for years 2000-2006 allegedly reporting

               alleged income by Chester W. Nosal from Capacitive Deionization Technology

               Systems, Inc.

               c. 2017 IRS Investigation: IRS Tax Audit Investigation initiated on or about

               January 3, 2017, concerning the Taxpayer’s Form 1040 (December 31, 2015).

       7. On February 25, 2019, the IRS wrote the Nosals’ attorney a letter stating the letter was

the IRS’s final response to the FOIA request; that the requested records “to the extent that they

exist, would be confidential and may not be disclosed unless specifically authorized by law”; and

that the request was incomplete as it did not include the documentation required when requesting


                                                -2-
              Case 1:19-cv-01359 Document 1 Filed 05/10/19 Page 3 of 5



“records pertaining to other persons or businesses.” No records were released, and the request

was closed “as imperfect.” Plaintiffs were given separate directions regarding requesting the

1099 Forms. (Attachment B.)

        8. On April 5, 2019, the Nosals appealed administratively, challenging “both the search

as being not adequate and that the withholdings violate” FOIA. (Attachment C.)

        9. On April 17, 2019, the IRS confirmed that it had received the Nosals’ appeal on

April 8, 2019, and that the Nosals could seek judicial review if no response had been received

after 20 business days. (Attachment D.) No response has been received to date as of May 10,

2019.

                                         IV. DISCUSSION

                             A. Inadequate Basis for Closing Request

        10. The IRS closed the Nosals’ FOIA request, citing to 26 C.F.R. §§ 601.702(c)(4)(i)(E)

(“In the case of a request for records the disclosure of which is limited by statute or regulations

. . . , establish the identity and the right of the person making the request to the disclosure of the

records in accordance with paragraph (c)(5)(iii) of this section”) and (c)(5)(iii)(C) (“In the case of

an attorney-in-fact, or other person requesting records on behalf of or pertaining to other persons,

the requester shall furnish a properly executed power of attorney, Privacy Act consent, or tax

information authorization, as appropriate. . .”).

        11. The requested documents involved the Plaintiffs themselves, and the attorney who

filed the paperwork for Plaintiffs was authorized to do so.

        12. Accordingly, the basis for closing the FOIA request was inadequate.




                                                    -3-
             Case 1:19-cv-01359 Document 1 Filed 05/10/19 Page 4 of 5



                                      B. Inadequate Search

       13. The February 25, 2019, letter also makes clear that the IRS did not conduct any

search for the requested documents.

       14. To achieve FOIA’s core purpose of disclosure, an agency must perform an adequate

and good faith search for responsive records. See Ancient Coin Collectors Guild v. U.S. Dep’t of

State, 641 F.3d 504, 514 (D.C. Cir. 2011), and Founding Church of Scientology v. NSA, 610 F.2d

824, 837 (D.C. Cir. 1979).

       15. Furthermore, even if some records were properly withheld, the IRS failed to carry its

burden to show that none of the documents could be segregated from properly withheld

document(s), and disclosed. See Payne Enterprises, Inc. v. U.S., 837 F. 2d 486 (D.C. Cir. 1988).

                                   V. RELIEF REQUESTED

       16. Wherefore, Plaintiff prays that this Court:

               A. Order Defendant to disclose the requested records in their entirety and make

               copies available to Plaintiff.

               B. Provide for expeditious proceedings in this action.

               C. Award Plaintiffs their costs and reasonable attorneys fees incurred in this

               action.

               D. Grant such other relief as the Court may deem just and proper.

                                           Respectfully submitted,

May 10, 2019                               KLIMASKI & ASSOCIATES, P.C.

                                             /s/ James R. Klimaski
                                           James R. Klimaski, #243543



                                                -4-
Case 1:19-cv-01359 Document 1 Filed 05/10/19 Page 5 of 5



                      KLIMASKI & ASSOCIATES, P.C.
                      1717 N Street NW – Suite 2
                      Washington, DC 20036-2827
                      202-296-5600    Fax 202-296-5601
                      Klimaski@Klimaskilaw.com

                      Counsel to Chester M. Nosal and Natascha Nosal




                           -5-
